Case: 12-13140     Date Filed: 04/01/2013    Page: 1 of 4


                                                               [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                  No. 12-13140
                              Non-Argument Calendar
                            ________________________

                     D.C. Docket No. 1:02-cr-00045-MP-GRJ-3

UNITED STATES OF AMERICA,

                                                                   Plaintiff-Appellee,

                                       versus

CRAIG CHARLES BOLLES,

                                                               Defendant-Appellant.
                           ________________________

                    Appeal from the United States District Court
                        for the Northern District of Florida
                          ________________________

                                   (April 1, 2013)

Before BARKETT, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:

      Craig Bolles appeals his 170-month sentence, imposed after he plead guilty

to one count of conspiracy to distribute and to possess with intent to distribute an

undisclosed quantity of 3,4-Methylenedioxymethamphetamine (“MDMA”)
                 Case: 12-13140         Date Filed: 04/01/2013        Page: 2 of 4


between 1997 and 2002, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C), and 846.

Bolles contends his sentence should be reversed and his case remanded for new

sentencing because the district court erred by applying a two-level leadership-role

enhancement under U.S.S.G. § 3B1.1(c) based on his direction and control over his

personal driver, Franciscus Hartanto, whom Bolles claims was not a participant in

the offense within the meaning of the Guidelines. Because we agree that the

government failed to establish that Hartanto was a participant in the charged

conspiracy when he acted as Bolles’s driver, we conclude that the district court

erred in applying the enhancement. 1

       To qualify for the leadership-role enhancement under § 3B1.1(c), the

commentary to the Guidelines states that “the defendant must have been the

organizer, leader, manager, or supervisor of one of more other participants.”

U.S.S.G. § 3B1.1, cmt. n.2. “Participant” is defined as “a person who is criminally

responsible for the commission of the offense, but need not have been convicted.”

Id. cmt. n.1. Although we review a sentencing court’s determination of a

defendant’s role in a crime for clear error, United States v. Nadiaye, 434 F.3d
1
         Bolles also contends that his sentence must be reversed because of constitutional and
statutory error under United States v. Booker, 543 U.S. 220 (2005). As we reverse Bolles’s
sentence as a result of the enhancement error, we need not resolve this claim because Bolles will
have the full benefit of 18 U.S.C. § 3553(a) and the advisory nature of the sentencing guidelines
upon resentencing. Pepper v. United States, ___ U.S. ___, 131 S. Ct. 1229, 1251 (2011) (noting
that “an appellate court when reversing one part of a defendant's sentence may vacate the entire
sentence ... so that, on remand, the trial court can reconfigure the sentencing plan ... to satisfy the
sentencing factors in 18 U.S.C. § 3553(a)”) (internal quotation marks omitted).

                                                   2
              Case: 12-13140     Date Filed: 04/01/2013   Page: 3 of 4


1270, 1304 (11th Cir. 2006), “[t]he district court’s application of § 3B1.1 to

determine that a person is a “participant” is a question of law that we review de

novo.” United States v. Williams, 527 F.3d 1235, 1249 (11th Cir. 2008). Here

although Bolles exercised control over Hartanto to the extent of directing Hartanto

where to drive him, the question before us is whether Hartanto’s conduct as

Bolles’s chauffeur made him criminally responsible for the conspiracy.

      To be criminally responsible as a participant in a conspiracy, there must be

“(1) an agreement between two or more persons to commit a crime, and (2) the

[participant’s] knowing and voluntary participation in the conspiracy.” United

States v. Ohayan, 483 F.3d 1281, 1292 (11th Cir. 2007). The record here fails to

demonstrate, by a preponderance of the evidence, that when Hartanto chauffeured

Bolles there was either an agreement to transport drugs or that Hartanto knowingly

and voluntarily participated in transporting drugs. See United States v. Lawrence,

47 f.3d 1559, 1566 (11th Cir. 1995) (holding that when a defendant challenges one

of the factual bases of his sentence the Government has the burden to establish the

disputed fact by a preponderance of the evidence).

      Bolles maintained that he hired Hartanto simply because he did not have a

license and needed someone to drive him from place to place, including for his

legitimate business affairs. He admitted that while sometimes he would engage in

drug transactions while Hartanto was driving him, Hartanto was not his “courier”


                                          3
                Case: 12-13140        Date Filed: 04/01/2013       Page: 4 of 4


because Bolles exerted no control or influence over Hartanto in connection with

these drug transactions. To rebut Bolles’s explanation, the government called the

lead agent on the case, who testified that Hartanto reported that he had been hired

by Bolles because Bolles did not have a driver’s license, and that although

Hartanto “suspected” that drugs were involved in a number of his trips with Bolles,

that Hartanto never saw any drugs himself. This testimony, without more, is

insufficient to prove by a preponderance of the evidence that Hartanto knowingly

agreed to transport drugs as part of the conspiracy such that he was criminally

responsible for the commission of the offense.

       We therefore vacate and remand for resentencing. Additionally, the district

court’s written judgment incorrectly reflects that Bolles was convicted of a cocaine

offense, as well as MDMA. On remand, the district court should correct the

clerical error in the judgment. 2

       VACATED AND REMANDED FOR RESENTENCING.




       2
         The final written judgment reflects Bolles’s conviction for conspiracy to distribute and
to possess with intent to distribute more than five kilograms of a mixture or substance containing
cocaine and a quantity of MDMA, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A)(ii),
(b)(1)(C), and 846, when he was actually convicted only of conspiracy to distribute and to
possess with intent to distribute an undisclosed quantity of MDMA, in violation of §§ 841(a)(1),
(b)(1)(C), and 846. We may sua sponte raise the issue of clerical errors in the judgment and
remand with instructions to the district court to correct the errors. United States v. Massey, 443
F.3d 814, 822 (11th Cir. 2006), and we do so here.


                                                4